DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 89, Figs. 3 & 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1 & 12 recite “a spacer having a first arm terminating at a first free end, a second arm terminating at a second free end, the first and second arms having an outer surface being convexly curved and a portion of the outer surface having a concave surface;…” The specification describes various embodiments having first and second arms, and other embodiments having an outer surface being convexly curved with a portion of the outer surface having a concave surface, but it does not appear that the specification describes an embodiment having both. Furthermore, the drawings do not appear to show an embodiment having the combination of the features. For instance, the specification discloses in Paragraph [0059] that the spacer 80 (Fig. 3) can comprise a multi-piece formed of a first member 82 and a second member 84, and Paragraph [0061] discloses that the spacer 80 includes a convex leading end and a concave trailing end. However, the spacer 80 does not also include a convexly curved outer surface having a concave surface. Furthermore, Paragraph [0096] discloses that the spacer 680 (Fig. 33) includes a first side 682 and second side 684 that comprise convexly curved surfaces and a third side 686 that comprises a concavely curved surface, but Fig. 33 does not depict the spacer having first and second arms. Thus, the specification nor drawings disclose an embodiment having the combination of first and second arms and wherein the first and second arms include an outer surface being convexly curved and a portion of the outer surface having a concave surface. 
Claim 11 recites “wherein the spacer is C-shaped”. The specification does not disclose a c-shaped spacer in combination with the other claimed features as recited in claim 1, including the first and second arms each having a convexly curved outer surface and a portion of the outer surface having a concave surface. 
Claim 15 recites  “wherein at least one of the first window and the second window is in the form of a lattice”. The specification does not disclose an embodiment which has the combination of the first arm and second arm with an outer surface being convexly curved and having a concave surface in addition to where at least one of a first and second window is in the form of a lattice. The drawings depict the lattice windows in the Fig. 16 embodiment and the specification describes the lattice in this embodiment in Paragraph [0077] but that embodiment does not have first and second arms. 
Appropriate correction is required. 

Claim Objections
Claim 1 is objected to because of the following informalities and should be amended as follows: “1. A surgical system comprising: a spacer having a first arm terminating at a first free end, a second arm terminating at a second free end, the first and second arms each having an outer surface being convexly curved, and a portion of the outer surface having a concave surface; a frame having a continuous perimeter that extends around [[the]] an outside of the spacer and [[defining]] defines an inner surface, wherein the inner surface of the frame correspondingly engages with the outer surface of the spacer; and a fixation member insertable in the frame, wherein the fixation member is angled in an upward or downward direction.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: In Line 1, the word --wherein-- should be added after the word “and”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “comprises”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “comprises”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “comprises”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “comprises”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities and should be amended as follows: “12. A surgical system comprising: a spacer having a first arm terminating at a first free end, a second arm terminating at a second free end, the first and second arms each having an outer surface being convexly curved, and a portion of the outer surface having a concave surface; a frame having a leading end, a trailing end, and a continuous perimeter that extends around [[the]] an outside of the spacer and [[defining]] defines an outer surface and an inner surface, wherein the inner surface of the frame correspondingly engages with the outer surface of the spacer; and a fixation member insertable in the trailing end of the frame, wherein the fixation member is angled in an upward or downward direction.” Appropriate correction is required.
Claim 14 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “comprises”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “comprises”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Lines 2-3 recites the limitation “the first and second arms having an outer surface being convexly curved and a portion of the outer surface having a concave surface;” which renders the claim indefinite as 1) it is unclear if both or only one of the outer surfaces have a concave surface, and 2) it is unclear what is meant by a portion of the outer surface having a concave surface. For purposes of examination, the limitation is being interpreted as ‘the first and second arms each having an outer surface, a convexly curved portion and a concave portion.” Appropriate correction is required.
Claim 1 at Line 7 recites the limitation “wherein the inner surface of the frame correspondingly engages with the outer surface of the spacer;” which renders the claim indefinite as it is unclear if the recited “outer surface” is the previously recited outer surface of the first and second arms as recited in Lines 2-3, the previously recited “outside of the spacer” as recited in Line 5, or another outer surface of the spacer itself. For purposes of examination, the limitation is being interpreted as “the outside of the spacer”. Appropriate correction is required.
Claim 7 at Lines 2-4 recites the limitation “wherein the first opening is configured to receive a first fixation member, the second opening is configured to receive a second fixation member, and the third opening is configured to receive a third fixation member.” which renders the claim indefinite as it is unclear if the recited “first, second and third fixation members” are in addition to the previously recited “fixation member” of claim 1, or if one of the three fixation members recited includes the fixation member of claim 1. For purposes of examination, the claim is being interpreted as “wherein the first opening is configured to receive the fixation member, the second opening is configured to receive a second fixation member, and the third opening is configured to receive a third fixation member”. Appropriate correction is required.
Claim 12 at Lines 3-4 recites the limitation “the first and second arms having an outer surface being convexly curved and a portion of the outer surface having a concave surface;” which renders the claim indefinite as 1) it is unclear if both or only one of the outer surfaces have a concave surface, and 2) it is unclear what is meant by a portion of the outer surface having a concave surface. For purposes of examination, the limitation is being interpreted as ‘the first and second arms each having an outer surface, a convexly curved portion and a concave portion.” Appropriate correction is required.
Claim 12 at Lines 6-7 recites the limitation “wherein the inner surface of the frame correspondingly engages with the outer surface of the spacer;” which renders the claim indefinite as it is unclear if the recited “outer surface” is the previously recited outer surface of the first and second arms as recited in Lines 2-3, the previously recited “outside of the spacer” as recited in Line 6, or another outer surface of the spacer itself. For purposes of examination, the limitation is being interpreted as “the outside of the spacer”. Appropriate correction is required.
Claim 17 recites “wherein the frame comprises a first opening for receiving a first non-threaded fixation member, a second opening for receiving a second non-threaded fixation member, and a third opening for receiving a third non-threaded fixation member.” which renders the claim indefinite as it is unclear if the recited “first, second and third non-threaded fixation members” are in addition to the previously recited “fixation member” of claim 12, or if one of the three non-threaded fixation members recited includes the fixation member of claim 12. For purposes of examination, the claim is being interpreted as “wherein the frame comprises a first opening for receiving the fixation member, a second opening for receiving a second non-threaded fixation member, and a third opening for receiving a third non-threaded fixation member”. Appropriate correction is required.
Claim 18 recites “wherein the frame has a generally similar height to the spacer”. The term “generally” is a relative term which renders the claim indefinite. The term “generally similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the limitation “generally similar height” renders the claim indefinite. For purposes of examination, based on the language in Paragraph [0078] of the specification, the limitation is being interpreted as “wherein the frame has a height that is the same as a height of the spacer”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 12-14 & 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US PG Pub No. 2010/0204737).
Regarding Claim 1 as best understood, Bae et al. discloses a surgical system (Figs. 11-18, Paragraphs [0077-0093]) comprising: a spacer (512, Figs. 14-15B) having a first arm terminating at a first free end, a second arm terminating at a second free end, the first and second arms each having an outer surface, a convexly curved portion and a concave portion (See Fig. 14 depiction and notations below); a frame (514, Figs. 16-17B) having a continuous perimeter that extends around an outside of the spacer (Fig. 17A) and defines an inner surface (interior surface of 514, Fig. 17A), wherein the inner surface of the frame correspondingly engages with the outside of the spacer (Fig. 13, Paragraph [0087]); and a fixation member (top left anchor 516, Fig. 12-13) insertable in the frame (via 562), wherein the fixation member is angled in an upward or downward direction (Figs. 12 & 18, Paragraph [0090]).

    PNG
    media_image1.png
    651
    1081
    media_image1.png
    Greyscale

Regarding Claim 2, Bae et al. discloses wherein the frame has an outer surface (exterior surface of 514, Fig. 17A) and wherein at least a portion of the outer surface of the frame is convex (Figs. 16 & 17A).
Regarding Claim 3, Bae et al. discloses wherein the fixation member is a non-threaded blade (516, Figs. 12-13). 
Regarding Claim 4, Bae et al. discloses wherein the frame comprises a first window (left-hand opening formed beneath 538, Figs. 16 & 17B) and a second window (right-hand opening formed beneath 538, Figs. 16 & 17B).
Regarding Claim 5, Bae et al. discloses wherein the spacer comprises a first protruding portion (left ridge/shelf 528, Figs. 14-15B, Paragraph [0080]) and a second protruding portion (right ridge/shelf 528, Figs. 14-15B, Paragraph [0080]), wherein the first protruding portion is configured to be received in the first window (Fig. 12) and the second protruding portion is configured to be received in the second window Fig. 12, Paragraph [0087]).
Regarding Claim 6, Bae et al. discloses wherein the frame further comprises an upper chamfer (chamfers at each of the upper 562, Fig. 16) and a lower chamfer (chamfers at each of the lower 562, Fig. 16).
Regarding Claim 7 as best understood, Bae et al. discloses wherein the frame includes a first opening (top left 562, Fig. 16), a second opening (top right 562, Fig. 12) and a third opening (bottom left 562, Fig. 12), wherein the first opening is configured to receive the fixation member, the second opening is configured to receive a second fixation member, and the third opening is configured to receive a third fixation member (Figs. 12-13, Paragraphs [0084, 0093]). 
Regarding Claim 10, Bae et al. discloses wherein the spacer is capable of receiving a cancellous plug therein (Spacer 512 is fully and structurally capable of receiving a bone plug in one or more of the three cavities 530, Paragraph [0081]).
Regarding Claim 12 as best understood, Bae et al. discloses a surgical system (Figs. 11-18, Paragraphs [0077-0093]) comprising: a spacer (512, Figs. 14-15B)  having a first arm terminating at a first free end, a second arm terminating at a second free end, the first and second arms each having an outer surface, a convexly curved portion and a concave portion (See Fig. 14 depiction and notations above); a frame (514, Figs. 16-17B) having a leading end (end at 536, Fig. 17A), a trailing end (end at 534, Fig. 17A), and a continuous perimeter (side wall forming 514, Fig. 17A) that extends around an outside of the spacer and defines an outer surface (exterior surface of 514, Fig. 17A) and an inner surface (interior surface of 514, Fig. 17A), wherein the inner surface of the frame correspondingly engages with the outside of the spacer (Fig. 13, Paragraph [0087]); and a fixation member (top left 516, Fig. 12) insertable in the trailing end of the frame (via 562, Figs. 12-13), wherein the fixation member is angled in an upward or downward direction (Figs. 12 & 18, Paragraph [0090]).
Regarding Claim 13, Bae et al. discloses wherein the leading end of the frame is convex (Figs. 16 & 17A).
Regarding Claim 14, Bae et al. discloses wherein the frame comprises a first window (left 540, Fig. 16 & 17B) and a second window (right 540, Figs. 16 & 17B).
Regarding Claim 16, Bae et al. discloses wherein the spacer is biconvex in two planes (Fig. 14 & Fig. 15A-15B).
Regarding Claim 17 as best understood, Bae et al. discloses wherein the frame comprises a first opening (top left 562, Fig. 16) for receiving the fixation member, a second opening (top right 562, Fig. 12) for receiving a second non-threaded fixation member, and a third opening (bottom left 562, Fig. 12) for receiving a third non-threaded fixation member (Figs. 12-13, Paragraphs [0084, 0093]). 
Regarding Claim 18 as best understood, Bae et al. discloses wherein the frame has height that is the same as a height of the spacer (Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. 
Regarding Claim 8, Bae et al. discloses the invention as stated above in claim 1, except wherein the spacer is formed of allograft bone. Bae et al. does not disclose a particular material for the spacer 512; however, the spacer 512 is similar to the spacer embodiment 112 and Paragraph [0047] states that “the spacer 112 may comprise autograft bone, allograft bone, or bone graft substitute.” Thus it would have been obvious to make the spacer of Bae et al. out of allograft bone as taught by Bae et al. as allograft bone is a well known and commonly used material used for implants in the human body which is known to facilitate cell ingrowth and promote osseointegration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775